               Case MDL No. 2942 Document 779 Filed 08/21/20 Page 1 of 1



                               UNITED STATES JUDICIAL PANEL
                                            on
                                MULTIDISTRICT LITIGATION


IN RE: COVID-19 BUSINESS INTERRUPTION
PROTECTION INSURANCE LITIGATION                                                         MDL No. 2942


                      ORDER DENYING MOTION TO AMEND AND/OR
                            RECONSIDERATION OF ORDER


        Before the Panel:* Plaintiffs in five related actions request that the Panel reconsider its order
denying centralization in this docket. See MDL No. 2942 (J.P.M.L. Aug. 20, 2020), ECF No. 778.
Specifically, plaintiffs request the Panel issue a show cause order as to why fifteen actions naming
various Erie insurers should not be centralized. To date we have issued show cause orders directed
to actions naming five insurers or insurer-groups as defendants. The briefing schedules for those
show cause orders were expedited to allow the Panel sufficient time to consider the matters at its
next hearing session on September 24, 2020. There is not enough time remaining before the
September hearing session for us to consider the requested show cause order as to these Erie actions.

       IT IS THEREFORE ORDERED that the motion to amend and/or for reconsideration of the
order denying centralization is denied.


                                        PANEL ON MULTIDISTRICT LITIGATION



                                        __________________________________________
                                                     Ellen Segal Huvelle
                                                        Acting Chair

                                        R. David Proctor                Catherine D. Perry
                                        Nathaniel M. Gorton             Matthew F. Kennelly




        *
            Judges Karen K. Caldwell and David C. Norton took no part in the decision of this matter.
